  8:19-cv-00303-JFB-CRZ Doc # 64 Filed: 02/26/21 Page 1 of 2 - Page ID # 383




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA, FOR
THE       USE  OF    ANDERSON
EXCAVATING    CO., a   Nebraska                                  8:19CV303
corporation;

                     Plaintiff,                                    ORDER

       vs.

KIEWITPHELPS, a Joint Venture;
TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA, a Connecticut
Corporation (Bond No.    041-SB-
105826131);  and    TRAVELERS
INDEMNITY COMPANY, a Connecticut
Corporation (Bond No.    041-SB-
105826131);

                     Defendants.



      IT IS ORDERED that the parties’ stipulated motion to amend progression order is
      granted. (Filing No. 63). The final progression order is amended as follows:

      1)     The trial and pretrial conference will not be set at this time. The status
             conference to discuss case progression, the parties’ interest in settlement,
             and the trial and pretrial conference settings scheduled for June 8, 2021 at
             10:00 a.m. with the undersigned magistrate judge is continued to July 20,
             2021 at 11:00 a.m. by telephone. Counsel shall use the conferencing
             instructions assigned to this case to participate in the conference.

      2)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-



      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
8:19-cv-00303-JFB-CRZ Doc # 64 Filed: 02/26/21 Page 2 of 2 - Page ID # 384




         retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                On issues which a party bears
                the burden of proof:                      April 30, 2021.
                Rebuttal:                                 June 21, 2021.

   3)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is July 15, 2021.

   4)    The deadline for filing motions to dismiss and motions for summary
         judgment is August 2, 2021.

   5)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is August 2, 2021.

   6)    Motions in limine shall be filed seven days before the pretrial conference. It
         is not the normal practice to hold hearings on motions in limine or to rule on
         them prior to the first day of trial. Counsel should plan accordingly.

   7)    The parties shall comply with all other stipulations and agreements recited
         in their Rule 26(f) planning report that are not inconsistent with this order.

   8)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge, including all requests for
         changes of trial dates. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.


   Dated this 26th day of February, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
